Detailed Action
This office action has been issued in response to a response filed 12/21/2021.  Claims 1, 9, 17, 26 and 28 were amended. Claims 1-29 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 12/21/2021, to claims 1, 9 and 17, correcting the claims to remove the redundant “of the plurality” is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 1, 9 and 17, as filed in (2) of the Non-Final Office action filed 9/29/2021, is withdrawn.  
Applicant’s amendments, filed 12/21/2021, to claim 26 correcting the claim to depend on claim 9 is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 26, as filed in (2) of the Non-Final Office action filed 9/29/2021, is withdrawn.  
Applicant’s amendments, filed 12/21/2021, to claim 28 correcting the claim to clearly distinguish between the “vendor of the associated device” and the “vendor of the device” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 28, as filed in (2) of the Non-Final Office action filed 9/29/2021, is withdrawn.  
Applicant’s arguments, see pages 8-10 in Remarks, filed 12/21/2021, with respect to independent claims 1, 9 and 17, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Nixon (US 6098116 A), in view of Gaspard (US 7515546 B2), further in view of Hanson (US 2016/0219500 A1), further in view of Yan (US 2010/0050241 A1), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-29 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 9 and 17 are allowed for reasons argued by applicant in pages 8-10 of the Remarks, filed 12/21/2021, and for reasons explained below.
As to independent claims 1, 9 and 17, the prior art including Nixon (US 6098116 A), Gaspard (US 7515546 B2), Hanson (US 2016/0219500 A1) and Yan (US 2010/0050241 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Nixon (prior art on the record) teaches a device table contained in and updated by a network configuration service system for an individual network to determine if an IP address, subnet mask and CAN segment number information corresponding to the MAC address exists in the table. The network configuration service identifies a matching MAC address of a controller, multiplexer or I/O card which is not currently and is to be attached to the network using a corresponding address, subnet mask and CAN segment number information of the matched device entry. The system may also receive pre-existing device configurations from a stored table of configurations. A user of the system may be enabled to drag and drop pre-existing device configurations from the list of potential device configurations.
Gaspard (prior art on the record) teaches a system which sends SNMP queries to sets and/or ranges of IP numbers to determine whether a network device exists at each IP number and whether the network device has IP forwarding capabilities. The system retrieves a list of discovered network devices based on an IP number or SNMP description of the device.
Hanson (prior art on the record) teaches a system for providing a wireless device with access to a computer network includes an access point that sets up a radio link with the wireless device and couples the wireless device to the network. Codes within a network device contain information which identifies a vendor or manufacturer and/or a device or model.
Yan (prior art on the record) teaches a system in which a trusted third party server maintains a database which stores information such as an account identifier which is used to access content in a first storage unit of a first host device.
Additionally, Zhu (US 2019/0342289 A1), teaches a method which may include: receiving, by a server of a preset mobile enterprise work platform, an authentication request sent by a network device, the authentication request including a unique device identifier of a user device; determining, by the server, an authentication result of the unique device identifier of the user device, based on a preset group having a binding relationship with the network device, a mapping relationship between identity information of associated users of the preset group and unique device identifiers that is pre-recorded in the server, and a respective network access permission corresponding to each piece of identity information.
Additionally, Koshimizu (US 2017/0026774 A1), teaches a system containing a MTC user device which includes an IP address notifying unit that notifies the service control device of the public IP address assigned by the radio communication network, the service control device includes an IP address acquiring unit that acquires the public IP address notified from the MTC user device, a retaining unit that maps and retains the public IP address acquired by the IP address acquiring unit and a device identifier for identifying the MTC user device
None of the prior art of record cited above teaches the non-obvious features of the present invention: “a device database apart from any of the plurality of devices including mappings of each of a plurality of system object identifiers to corresponding implementation details of associated devices” and “mapping, by the processor, implementation details of the selected candidate device against the system object identifier and facilitating access to the device using the implementation details of the selected candidate device by storing the mapping in the device database”.
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-29 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438